Citation Nr: 0632958	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1982 and active duty for training from July, 8, 1983 to July 
21, 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).


FINDING OF FACT

Schizophrenia began after service and is not related to 
active duty or active duty for training.


CONCLUSION OF LAW

The presumption of service incurrence is rebutted; the 
criteria for service connection for schizophrenia are not 
met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice post-dates the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and no prejudice is evident from the record.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to timely notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, obtaining 
personnel records, and providing a hearing.
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), injury 
incurred or aggravated while performing in active duty for 
training (INACDUTRA), or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The veteran's service medical records indicate no treatment 
for or diagnosis of a psychiatric disorder, to include 
schizophrenia.  The first record of psychiatric treatment is 
dated in July 1984, after separation from active duty and 
while not in ACDUTRA, when the veteran was hospitalized and 
assessed with "brief reactive psychosis."  The records 
indicate that the veteran gave a negative history as to any 
prior psychiatric history.  The veteran is initially 
diagnosed with schizophrenia in August 1985, 3 years after 
separation from active service.  Subsequent records indicate 
continuous treatment and hospitalization for the veteran's 
schizophrenia.  

There is no evidence linking the veteran's schizophrenia to 
service, and no competent medical evidence indicating that 
the schizophrenia arose in service.  Although the veteran has 
asserted the schizophrenia began in service, he, as a 
layperson, is not competent to provide a nexus opinion.  The 
evidence also indicates, without contention, that the veteran 
was not treated for a psychiatric disorder while on ACDUTRA.  

A VA psychiatrist, who has treated the veteran, has opined 
that it is "as likely as not that the veteran's 
schizophrenia would have started within one year from the 
date of his [1982] discharge."  See February 2006, May 2003 
letters from Dr. Bogen.  This opinion is not sufficient to 
warrant service connection, however, as it specifically 
places the onset of the veteran's schizophrenia after 
separation from service.  Although the VA regulations provide 
a presumption for certain enumerated chronic diseases, 
including psychosis, when present and ratable at at least 10 
percent disabling within one year of service, this 
presumption is rebutted where the evidence shows that the 
chronic disease did not arise in service.  38 C.F.R. 
§ 3.307(d)(1).  Because the veteran's schizophrenia has been 
specifically dated as arising post-service, the presumption 
is rebutted.  See 38 C.F.R. § 3.307(d)(1).  

In sum, there is no evidence that the veteran's schizophrenia 
was incurred in service, and it has not been related to 
service.  Because the preponderance of the evidence is to the 
effect that the schizophrenia arose after service, service 
connection for schizophrenia is denied.  


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


